      Case 3:20-cv-05800-TKW-HTC Document 5 Filed 10/09/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ERIC NORDQUIST,

      Plaintiff,

v.                                              Case No. 3:20cv5800-TKW-HTC

WILLIAM EDDINS,
LAWRENCE KEEFE,
and JOHN MILLER,

     Defendants.
______________________________/

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 4). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that Plaintiff’s complaint is due to be dismissed

with prejudice because it is largely incomprehensible and fails to state a plausible

claim for relief against any of the named Defendants. Accordingly, it is

      ORDERED that:

      1.    The Report and Recommendation is adopted and incorporated by

            reference in this Order.
Case 3:20-cv-05800-TKW-HTC Document 5 Filed 10/09/20 Page 2 of 2




2.    Plaintiff’s complaint (Doc. 1) is DISMISSED with prejudice, and

      the Clerk shall close the file.

DONE and ORDERED this 9th day of October, 2020.

                            T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                                    2
